DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, filed 05/27/2022, with respect to rejections under 35 U.S.C. 102/103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 102/103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Gupta et al. (US 20080276690 A1), hereinafter “Gupta, is still considered by the examiner to be the closest prior art of record.
Regarding Claim 1, Gupta teaches an apparatus for porosimetric analysis of a material (Gupta [0033] Referring now to FIG. 1, a porosimetry system suitable for determination of pore structure characteristics of hydrophobic porous materials in accordance with an embodiment of the present invention is shown.), said apparatus comprising: 
an accumulator tank for holding water therein together with a pressurized gas acting on said water (Gupta [0034] The penetrometer is filled with water from a water reservoir 30 connected to the penetrometer through vaIve 3. The penetrometer 10 and water reservoir 30 are operably connected through valve 4 and valve 5 respectively to a gas line 600 capable of supplying an inert gas at an adjustable controlled pressure for pressurization of the water. Water pressurized in the penetrometer enters the sample chamber. The water in the reservoir is pressurized to refill the penetrometer. Also see Fig. 110); and 
a sample vessel for holding a material sample within a sealed internal environment of said sample vessel (Gupta [0036] For evaluating a sample porous material, the test sample 300 is loaded into the clean sample chamber 100, between rigid plates 130a and 130b, and the sample chamber cap 110 is sea led. Also see Fig. 100 and 300); 
a fluid path by which the sealed internal environment of said sample vessel is fluidly communicable with the accumulator tank to introduce said water from the accumulator tank into said sealed internal environment of the sample vessel under pressure exerted by said pressurized gas (Gupta [0034] The sample chamber 100 is operably connected to a penetrometer 10 through valve 1 and valve 2; specifically see Fig. 1 and note the line/path between valves 1 and 2/3; 
Gupta, as best understood by the Examiner, and when considered alone and in combination with other prior art of record, does not fairly teach or suggest a pressure sensor in operably installed relation to the accumulator tank to measure a qas pressure therein; and 
a data acquisition system connected to the pressure sensor and operable to acquire therefrom gas pressure data collected over time during a gas expansion and corresponding pressure drop that occur inside the accumulator tank while the water saturates a sample inside the sample vessel, up to a saturation time at which the pressure drop ceases and the gas pressure stabilizes, whereafter the gas pressure data is usable to calculate intruded water volume in the material sample.

Claim 14 is analogous to claim 1, and is therefore allowed for similar reasons.
Claims 2, and 5-13, are allowed by virtue of their dependence on claim 1, while claims 15-20 are allowed due to their dependence on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/14/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863